Name: Commission Regulation (EEC) No 442/84 of 21 February 1984 on the granting of aid for butter from private storage for use in the manufacture of pastry products, ice-cream and other foodstuffs and amending Regulation (EEC) No 1245/83
 Type: Regulation
 Subject Matter: distributive trades;  agricultural policy
 Date Published: nan

 No L 52/ 12 Official Journal of the European Communities 23 . 2 . 84 COMMISSION REGULATION (EEC) No 442/84 of 21 February 1984 on the granting of aid for butter from private storage for use in the manufacture of pastry products , ice-cream and other foodstuffs and amending Regulation (EEC) No 1245/83 repealed by Regulation (EEC) No 1014/83 (8) ; whereas it is also appropriate, particularly with regard to moni ­ toring, that the provisions of Commission Regulation (EEC) No 1 687/76 (9), as last amended by Regulation (EEC) No 380/84 (10), should apply in this case ; Whereas the aid should be fixed at a level allowing the regular entry of intervention products on to the market, in particular by maintaining the necessary relationship between quantities removed from storage and consumer needs, while respecting the priority given to public storage by Community rules ; whereas account should also be taken of the facilities for using butter from private storage and their economic impact ; whereas for these various reasons the level of aid should be lower than the minimum price fixed for the sale of butter from public storage during the corre ­ sponding period ; whereas the difference must be calculated as a function of the abovementioned requirements and their development according to the market situation ; Whereas the introduction of this Regulation makes it necessary, for the purpose of applying monetary compensatory amounts, to lay down a coefficient in Commission Regulation (EEC) No 1245/83 of 20 May 1983 fixing the monetary compensatory amounts and certain coefficients and rates required for their applica ­ tion ("), as last amended by Regulation (EEC) No 405/84 (12) ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Articles 6 (7) and 28 thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1877/83 (4), and in particular Article 4 (3) thereof, Whereas Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs Q, as last amended by Regulation (EEC) No 430/84 (6), is one of the special measures taken to encourage the disposal of butter stocks by permitting additional sales ; Whereas it is important to ensure that the restriction of this operation to butter from public stocks does not have a harmful effect on the removal from storage of butter accorded the private storage aid referred to in Article 6 (2) of Regulation (EEC) No 804/68 ; whereas, pursuant to paragraph 3 of that Article, and in order to maintain outlets for butter from private storage, provi ­ sion should be made for its use for the purposes laid down in Regulation (EEC) No 262/79 ; Whereas the use of butter from private storage should be subject to the same detailed rules as those laid down previously in Commission Regulation (EEC) No 1468/79 of 13 July 1979 on the granting of aid for butter from private storage for use in the manufacture of pastry products, ice-cream and other foodstuffs f), HAS ADOPTED THIS REGULATION : Article 1 . Aid shall be granted, for butter under storage contract pursuant to Article 8 (2) of Regulation (EEC) No (8) OJ No L 114, 29 . 4. 1983, p. 8 . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 163, 22 . 6 . 1983, p. 56 . ' (3) OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 186, 9 . 7 . 1983, p. 24. (*) OJ No L 41 , 16 . 2. 1979, p. 1 . (6) OJ No L 51 , 22 . 2.' 1984, p. 6 . 0 OJ No L 177, 14. 7. 1979, p. 40 . (9) OJ No L 190 , 14. 7 . 1976, p. . 1 . ( ,0) OJ No L 46, 16 . 2. 1984, p. 25 . (") OJ No L 135, 23 . 5 . 1983, p. 3 . ( 12) OJ No L 49, 20 . 2. 1984, p. 1 . 23 . 2. 84 Official Journal of the European Communities No L 52/ 13 985/68 (') for at least four months and whose release from stock is carried out during the stock release period fixed in Article 24 (2) of Regulation (EEC) No 685/69 (2), when such butter is intended for use in the manufacture of pastry products, ice-cream and other foodstuffs referred to in Article 4 of Regulation (EEC) No 262/79 . Article 2 1 . Applications for aid referred to in Article 4 may be submitted to the intervention agency only during the week beginning on the Monday following the expiry of the period for the submission of tenders referred to in Article 12 (2) of Regulation (EEC) No 262/79 (period of granting of aid). 2 . Aid may be granted only for quantities of butter of not less than one tonne. Article 4 1 . Aid shall be granted at the request of the person signing the storage contract with the intervention agency with which the contract was concluded . 2. An application for aid shall not be valid unless : (a) it is accompanied by the written undertaking referred to in Article 3 of Regulation (EEC) No 262/79 ; (b) proof is furnished that a security of 2,42 ECU per 100 kilograms of butter has been lodged . 3 . Applications for aid shall state :  the quantity of butter which the signatory to the contract proposes to remove from storage,  the coldstore where the butter is stored,  the lot numbers,  the proposed dates for removal from storage,  the Member State on whose territory the products will be either processed into concentrated butter as referred to in Article 5 of Regulation (EEC) No 262/79 or, where Article 10 (2) of that Regulation applies, processed into products referred -to in Article 4 of that Regulation,  the use to which butter is to be put (formula A and/or formula C or formula B) as referred to in Article 4 ( 1 ) and (2) of Regulation (EEC) No 262/79, specifying the kind of processing planned as referred to in the preceding indent,  the name and address of the establishment or undertaking where the processing referred to above will take place . 4. An application for aid may &gt;not be withdrawn. 5 . The intervention agency shall acknowledge receipt of the application as soon as possible and not later than the last day of the week following the period during which aid may be granted pursuant to Article 2 (!) ¢ 6 . The security referred to in paragraph 2 (b) shall : (a) be lodged with the intervention agency to which the application is made, and shall consist, at the option of the person signing the contract, of either a cash deposit or a guarantee issued by an institu ­ tion satisfying the requirements laid down by the Member State on whose territory the security is lodged ; (b) except in cases of force majeure, be forfeit for any quantity for which :  the person signing the contract has withdrawn the application for aid,  the payment of the aid has not been possible pursuant to Article 3 (3). Article 3 1 . The amount of aid expressed in ECU shall be calculated on the basis of the difference between the buying-in price of the butter paid by the intervention agency granting aid on the date of expiry of the period for the submission of individual tenders referred to in Article 2 ( 1 ) and the minimum selling price referred to in Article 16 ( 1 ) of Regulation (EEC) No 262/79 for the individual invitation to tender concerned, less 5 ECU per 100 kilograms. However, the reduction of 14 ECU per 100 kilograms in the minimum selling price referred to in the second subparagraph of Article 18 (2) of that Regulation shall apply to the minimum price referred to above with regard to the person signing the contract who has undertaken to comply with the conditions laid down in that subparagraph . 2 . The representative rate used to convert the aid into national currency shall be that in force on the date of expiry of the period for the submission of indi ­ vidual tenders referred to in Article 2 ( 1 ). 3 . Payment of the aid shall not take place until : (a) the butter has been removed from storage within the meaning of Article 5 (3) and provided that the time limit fixed therein has been complied with ; (b) the processing security referred to in Article 5 (4) has been lodged . (') OJ No L 169, 18 . 7 . 1968, p . 1 . V) OJ No'L 90, 15 . 4. 1969, p. 12. No L 52/ 14 Official Journal of the European Communities 23 . 2 . 84 4. The following provisions of Regulation (EEC) No 262/79 shall also apply to the butter referred to in Article 1 : (a) Article 22 (4) concerning the time limit after which the processing security is forfeit, (b) Articles 22 (5), and 23 (2) and (3) concerning the partial forfeiture of the . security. 5 . The provisions of Article 24 of Regulation (EEC) No 262/79 shall apply to ' the butter referred to in Article 1 . Article 7 Butter removed from storage shall be delivered in packages bearing one or more of the following endorsements in letters at least one centimetre high :  'Butter from private storage for processing (Regula ­ tion (EEC) No 442/84)', Article 5 1 . The acknowledgement of receipt referred to in Article 4 (5) shall , from the day of issue, have the same force as the award of a tender pursuant to Article 16 of Regulation (EEC) No 262/79 , and the holder of an aid contract shall be subject mutatis mutandis to the same obligations as a successful tenderer. 2 . Rights and obligations arising from an aid contract shall not be transferable. 3 . Removal from storage within the meaning of Article 23 (7) of Regulation (EEC) No 685/69 shall take place within 45 days of the expiry of the period for submission of tenders referred to in Article 2 ( 1 ). 4 . Before the butter is removed from storage, a processing security shall be lodged which shall be equal to the amount of the processing security referred to in Article 16 (2) of Regulation (EEC) No 262/79 minus the amount of the aid reduction referred to in the first indent of Article 3 ( 1 ). 5 . The periods for processing operations referred to in Article 8 of Regulation (EEC) No 262/79 shall be calculated from the expiry of the period for submis ­ sion of individual tenders referred to in Article 2 ( 1 ).  SmÃ ¸r fra privat oplagring bestemt til forarbejdning (forordning (EÃF) nr. 442/84)'  Zur Verarbeitung bestimmte Butter aus privater Lagerhaltung (Verordnung (EWG) Nr. 442/84)',  'Ã Ã ¿Ã Ã Ã Ã Ã ¿ Ã ¹Ã ´Ã ¹Ã Ã Ã ¹Ã ºÃ ®Ã  Ã ±ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ®Ã Ã µÃ Ã  ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã  ­ Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 442/84)',  'Beurre de stock prive destine a la transformation (rÃ ¨glement (CEE) n0 442/84)',  'Burro di ammasso privato destinato alla trasforma ­ zione (regolamento (CEE) n . 442/84)',  Boter uit particuliere opslag bestemd voor verwer ­ king (Verordening (EEG) nr. 442/84)', Article 6 1 . As soon as it is removed from stock, and until it is processed into products referred to in Article 4 of Regulation (EEC) No 262/79 , the butter referred to in Article 1 shall be subject to customs control or to an administrative control offering equivalent guarantees . 2 . The provisions of Articles 2 (2) and (3), 6 , 7, 8 , 10 and 14 of Regulation (EEC) No 1687/76 and of Article 21 of Regulation (EEC) No 262/79 shall ' apply to the control referred to in paragraph 1 . The special endorsements to be entered in Sections 104 and 106 of the control copy shall be those given in the Annex . 3 . The following provisions of Regulation (EEC) No 1687/76 shall apply to the butter referred to in Article 1 : (a) Article 11 concerning cases of force majeure ; (b) Article 12 concerning proof that the control requirements have been complied with together with the provisions of Article 22 (3) of Regulation (EEC) No 262/79 ; and (c) Article 13 concerning the lodging and release of the processing security referred to in Article 5 (4) of this Regulation and the furnishing of - proof that this security has been lodged . and indicating the use to which the butter is to be put ('formula A and/or formula C' or 'formula B)\ Article 8 1 . The Member States shall inform the Commission not later than the 15th day of each month, for the preceding month, of the quantities of butter, broken down according to use (formula A and/or formula C or formula B) :  which have been the subject of an application for aid and in respect of which the Member State has issued the acknowledgement of receipt referred to in Article 4 (5),  in respect of which the processing security referred to in Article 5 (4) has been released . 2 . The Member States shall also inform the Commission each quarter of the cases in which they have applied Article 23 ( 1 ) or (2) of Regulation (EEC) No 262/79, specifying the circumstances invoked, the quantities of butter involved and the measures taken . 23 . 2 . 84 Official Journal of the European Communities No L 52/ 15  the coefficient 0,34 where the butter is to be used in formula A or formula C products,  the coefficient 0,58 where the butter is to be used in formula B products'. Article 10 This Regulation shall enter into force on 1 March 1984. Article 9 In footnote (4) to part 5 of Annex I to Regulation (EEC) No 1245/83 , the second indent is hereby replaced by the following : '  in Regulation (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979), Regulation (EEC) No 442/84 (OJ No L 52, 23 . 2 . 1984) arid Regulation (EEC) No 1932/81 (OJ No L 191 , 14. 7 . 1981 ), the amount indicated shall be multiplied by : This Regulation shall be binding in its entirety and directly applicable in all Member States . . &lt; Done at Brussels, 21 February 1984. For the Commission Poul DALSAGER Member of the Commission No L 52/ 16 Official Journal of the European Communities 23 . 2 . 84 ANNEX Special endorsements to be entered in Sections 104 and 106 of the control copy t A. Butter intended for concentration and incorporation into pastry products , ice-cream or other food ­ stuffs : (a) On the dispatch of butter :  Section 104 : 'For concentration and subsequent processing (Regulation (EEC) No 442/84). 'Til smÃ ¸rfedt og efterfÃ ¸lgende forarbejdning (forordning (EÃF) nr. 442/84) . 'Zur Verarbeitung in Butterfett und Weiterverarbeitung (Verordnung (EWG) Nr. 442/84)'. 'Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã Ã · Ã ºÃ ±Ã ¹ Ã ºÃ ±Ã Ã ÃÃ ¹Ã ½ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 442/84]', 'DestinÃ © Ã la concentration et a la transformation ultÃ ©rieure (rÃ ¨glement (CEE) n0 442/84)'. Destinato alla trasformazione in burro concentrato e successivamente alla trasformazione (regolamento (CEE) n . 442/84)'. 'Bestemd voor boterconcentraat en verdere verwerking (Verordening (EEG) nr. 442/84)'.  Section 106 : 1 . The date of expiry of the period for submission of individual tenders referred to in Article 2 ( 1 ) of Regulation (EEC) No 442/84. 2 . For butter intended for processing into products falling within sub ­ heading 19.02 B II b) and/or heading No 19.08 of the Common Customs Tariff, ' formula A' and/or 'formula C'. For butter intended for processing into products falling within sub ­ headings 18.06 B aand 18.06 D or heading No 21.07 of the Common Customs Tariff, ' formula B' (b) On the dispatch of concentrated butter or an intermediate product :  Section 104 : 'Concentrated butter for processing (Regulation (EEC) No 442/84)'. 'SmÃ ¸rfedt til forarbejdning (forordning (EÃF) nr. 442/84) . 'Butterreinfett zur Verarbeitung (Verordnung (EWG) Nr. 442/84). 'Ã £Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. ,442/841', 'Beurre concentrÃ ² destinÃ © Ã la transformation (rÃ ¨glement (CEE) n ° 442/84) . 'Burro concentrato destinato alla trasformazione (regolamento (CEE) n . 442/84)'. 'Boterconcentraat bestemd voor verwerking (Verordening (EEG) nr. 442/84) . or Intermediate product for processing by . . . (name and .address of establish ­ ment) (Article 6 (2) of Regulation (EEC) No 442/84)'. 'Halvfabrikata til forarbejdning hos . . . (virksomhedens navn og adresse) (artikel 6. stk . 2 i forordning (EÃF) nr. 442/84)'. Zwischenerzeugnis zur Verarbeitung in . . . (Name und Anschrift des Betri ­ ebes) (Artikel 6 Absatz 2 der Verordnung (EWG) Nr. 442/84)'. ' Ã Ã ½Ã ´Ã ¹Ã ¬Ã ¼Ã µÃ Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½ ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã ¿Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã Ã ·Ã ½ Ã µÃÃ ¹Ã Ã µÃ ¯Ã Ã ·Ã Ã · (Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ·Ã  Ã µÃÃ ¹Ã Ã µÃ ¯Ã Ã ·Ã Ã ·Ã ) [Ã ¬Ã Ã ¸Ã Ã ¿ 6 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ½Ã ¹ ­ Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 442/84]', . 'Produit intermediate destine Ã la transformation a . . . (nom et adresse de l'Ã ©tablissement) (article 6 paragraphe 2 du rÃ ¨glement (CEE) n ° 442/84)'. 'Prodotto intermedio destinato alla trasformazione in . . . (nome e indirizzo dello stabilimento) (articolo 6 , paragrafo 2, del regolamento (CEE) n . 442/84)'. 'Tussenprodukt bestemd voor verwerking bij ... (naam en adres van het bedrijf (artikel 6 , lid 2, van Verordening (EEG) nr. 442/84)'.  Section 106 : 1 . The date of expiry of the period for submission of individual tenders referred to in Article 2 ( 1 ) of Regulation (EEC) No 442/84. 2 . The weight of butter used to produce the quantity of concentrated butter or an intermediate product, as indicated in section 103 .. 23 . 2 . 84 Official Journal of the European Communities No L 52/ 17 3 . The type of incorporation carried out, using one of the following expres ­ sions, as appropriate : (a) For concentrated butter or an intermediate product in accordance with Annex I (V) to Regulation (EEC) No 262/79 and intended for processing into products falling within subheading 19.02 B II b) or heading No 19.08 of the Common Customs Tariff :  'product 19.02  19.08 (monoglycerides, tocopherds/enanthic acid)' or 'product 19.02 (monoglycerides, tocopherds/ stigmasterol)'. (b) For concentrated butter or an intermediate product intended for processing into raw dough falling within subheading 19.02 B II b) or into products falling within heading No 19.08 of the Common Customs Tariff :  'product 19.02  19.08 (vanilla/enanthic acid)' or 'product 19.02  19.08 (vanilla/stigmasterol) in the case of products resulting from incorporation as specified in Annex I (I) to Regulation (EEC) No 262/79,  'product 19.02  19.08 (carotene/enanthic acid)' or 'product 19.02  19.08 (carotene/stigmasterol)' in the case of products resulting from incorporation as specified in Annex I (II) to Regu ­ lation (EEC) No 262/79,  'product 19.02  19.08 (sugar/ enanthic acid)' or 'product 19.02  19.08 (sugar/stigmasterol)' in the case of products resulting from incorporation as specified in Annex I (III) to Regulation (EEC) No 262/79), ,  'product 19.02  19.08 (skimmed-milk powder, sugar/enanthic acid)' or 'product 19.02  19.08 (skimmed-milk powder, sugar/ stigmasterol)' in the case of products resulting from incorporation as specified in Annex I (IV) to Regulation (EEC) No 262/79 . (c) For concentrated butter or an intermediate product intended for processing into products falling within heading No 18.06 or 21.07 :  'products 18.06  21.07 (vanilla/sitosterol)' in the case of products resulting from incorporation as specified in Annex II (I) to Regulation (EEC) No 262/79,  'product 18.06  21.07 (carotene/sitosterol)' in the case of products resulting from incorporation as specified in Annex II (II) to Regulation (EEC) No 262/79,  'product 18.06  21.07 (sugar/sitosterol)' in the case of products resulting from incorporation as specified in Annex II (III) to Regulation (EEC) No 262/79 . B. Butter for processing direct into pastry products or ice-cream :  Section 104 : 'For direct processing (Regulation (EEC) No 442/84)'. 'Til umiddelbar (forarbejdning (forordning (EÃF) nr. 442/84)'. 'Zur direkten Verarbeitung (Verordnung (EWG) Nr. 442/84) .  'Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¬Ã ¼Ã µÃ Ã · Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 442/84], 'DestinÃ © Ã la transformation directe (rÃ ¨glement (CEE) n0 442/84) . 'Destinato alla trasformazione diretta (regolamento (CEE) n . 442/84) . 'Bestemd voor direkte verwerking (Verordening (EEG) nr. 442/84)'. i  Section 106 : 1 . The date of expiry of the period for submission of individual tenders referred to in Article 2 ( 1 ) of Regulation (EEC) No 442/84. 2 . For butter intended for processing into products falling within heading No 19.08 of the Common Customs Tariff 'formula A'. For butter intended for processing into products falling within sub ­ headings 18.06 B and 18.06 D or heading No 21.07 of the Common Customs Tariff, ' formula B'.